DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 2/9/2021 has been entered.
 	Claims 5, 7, 16, 18, and 20-24 remain pending, all of which have been considered on the merits. 

Claim Interpretation
	“Myocardial cell” is being interpreted as synonymous with “cardiomyocyte.”
	Claim 5 recites a method of generating a sheet-shaped cell culture.  No limitations regarding structure (beyond “sheet-shaped”) or cell types present are recited for the product ultimately produced. The method comprises three steps: 
(1) subjecting pluripotent stem cells to a myocardial cell derivation treatment, to obtain a cell population including myocardial cells... This is understood to mean that pluripotent stem cells are differentiated into a cell population comprising at least some myocardial cells.
(2) obtaining a cell population including the myocardial cells derived from the cell population in step (1), by mixing the myocardial cells [obtained in step (1)] with non-myocardial cells...This is understood to mean that the cell population including myocardial cells obtained in step (1) is mixed with additional non-myocardial cells.   
The claim further requires ...wherein a ratio of the myocardial cells to a total number of cells in the cell population obtained in step (2) is 50% to 70%.  This clause is understood to mean that the cell population ultimately obtained in step (2) comprises 50% to 70% myocardial cells. 
(3)  culturing the cell population obtained in step (2) in the absence of a ROCK inhibitor for five days to form the sheet-shaped cell culture... This step is understood to mean that the cell population obtained in step (2) is cultured, in the absence of a ROCK inhibitor, for at least five days to form a sheet-shaped cell culture.  There are no limitations as to types of cells present in the final sheet-shaped cell culture and/or ratios thereof.  It is permissible that the culturing step involves conditions that will result in transdifferentiation of any starting myocardial cells and/or death of any and all myocardial cells, meaning that the final sheet-shaped cell culture thereby produced will 

Claim 16 is substantially similar to claim 5, except that the preamble states the method is to enhance a cytokine producing ability of a sheet-shaped cell culture including myocardial cells derived from pluripotent stem cells.  This effect must be considered inherent to the recited method steps set forth.  Claim 16 also differs from claim 5 in that claim 16 further specifies that the cell population obtained in step (2) (and thus used as the starting population in the culturing step (3)) further comprises αSMA positive cells, CD31 positive cells, and TE-7 antigen positive cells.  The αSMA positive cells, CD31 positive cells, and TE-7 antigen positive cells may be existant in the cell population including myocardial cells obtained in step (1), or they may be added as part of the ‘non-myocardial cells’ added during step (2).  None of these cell types must be retained during culture in step (3).  In other words, there is no limitation that the sheet-shaped cell culture produced by the method comprises any αSMA positive cells, CD31 positive cells or TE-7 antigen positive cells. 

Claims 7 and 18 are understood as defining the claimed sheet-shaped cell culture produced by the claimed methods as having higher cytokine production ability than a hypothetical comparative sheet-shaped cell culture, wherein the comparative sheet-shaped cell culture is obtained by culturing a comparative cell population containing myocardial cells, wherein the ratio of myocardial cells to total cells in the comparative cell population is less than 25% or greater than 90% myocardial cells.  Again, the cell ratio of the starting cell population does not clearly limit the resulting cell sheet; thus, the claims are comparing the claimed sheet-shaped cell culture as having a greater cytokine production ability than a hypothetical comparative sheet-shaped cell culture.  Stating that the claimed sheet-shaped cell culture has greater cytokine production ability than a hypothetical comparative cell sheet (with unknown cytokine production ability) does not provide any meaningful limitation.  Therefore, any method of producing a sheet-shaped cell culture which meets the limitations of claim 5 will be considered to also read on claim 8, and any method of producing a sheet-shaped cell culture which meets the limitation of claim 16 will be considered to also read on claim 18.

Claims 21, 23 and 24 further the methods (of claims 5 or 16) as further comprising a step of purifying the myocardial cells obtained in step (1) to enhance the purity of the myocardial cells.  Because the claims require purifying the myocardial cells obtained in step (1), it is necessary that the purifying step be carried out before the mixing step, otherwise the purity of the myocardial cells will not be enhanced.

Claim 22 is understood to require an additional step of removing a portion of the myocardial cells obtained in step (1) to lower the purity of the myocardial cells, prior to the mixing step.  This step implies that the cell population obtained in step (1) is not 100% myocardial cells, and is requiring removal of at least some myocardial cells to reduce the proportion of myocardial cells in the cell population prior to the mixing in step (2).


Status of Rejections

RE: Rejection of claims 5, 7, 8 and 21-23 under 35 USC 103 over Yamashita et al, in view of Kawamura et al:
	Applicants’ arguments (See Response at Pg. 8-9), in combination with the claim amendments, are found persuasive to overcome the rejection of record.  specifically, it is agreed that Yamashita et al does not teach adding in non-myocardial cells to the cell population prior to culturing to form a cell sheet, and there was no motivation or suggestion to modify the method to perform such a step.  Kawamura et al does not cure the deficiencies.  The rejection is withdrawn.  
	
RE: Rejection of claims 16, 18, 20 and 24 under 35 USC 103 over Yamashita et al, in view of Kawamura et al, and further evidenced by Stratman et al and NCBI gene entries for PECAM and ACTA2:
	The rejection is withdrawn for the same reasons as discussed immediately above.

New Grounds of Rejection

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 21 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al (WO 12/133945).  Okano et al (WO 12/133945) is published in the Japanese language.  US PGPub 2014/0056859 is being relied upon as a translation thereof (US PGPub 2014/0056859 is the publication of the national stage entry of the PCT which was published as WO 12/133945).  Citations are made to the US PGPub.
Okano et al disclose methods of producing a myocardial cell sheet using a plurality of embryonic stem cell (ESC) derived cells.  Specifically, Okano et al teach differentiating ESCs to Flk/KDR+ cells; differentiating a portion of the Flk/KDR+ cells to cardiomyocytes; differentiating a separate portion of the Flk/KDR+ cells to a heterogeneous population of endothelial cells and mural cells; mixing equal numbers of cardiomyocytes and [the heterogeneous population of] endothelial cells and mural cells to form a mixed population of cells; and then culturing the mixed population of cells in the presence of VEGF on temperature-responsive polymer substrate for 1-10 days, preferably 4 days, to form a myocardial cell sheet (See ¶0016, 0041-0067).  The myocardial cell sheet can be recovered from the substrate in sheet form, optionally laminated with additional sheets (See ¶0016) and then transplanted to an individual in need for the purpose of treating heart disease (See ¶0068).  
The method of producing the myocardial cell sheet is exemplified in Example 1 (See ¶0071-0075).  It is noted that 5.0 x 103 mixed cells of endothelial cells and mural cells are combined with 5.0 x 103 cardiomyocytes (See ¶0075); thus the ratio of cardiomyocytes to the total cell population is 50%.  Okano et al exemplify co-culturing the cells together for 4 days, then recovering the cell sheet on the 4th day (See ¶0075).  Okano et al disclose the resulting myocardial cell sheet produces high levels of cytokines, including VEGF, and in particular, significantly more than myocardial cell sheets produced from cardiac fibroblasts (i.e. sheets that contained 0% cardiomyocytes) (See ¶0079-0081 & Fig. 4).
The method of Okano et al is comparable to the instant claims as follows:
Regarding claim 5: Okano et al teach producing a sheet-shaped cell culture (i.e. a myocardial cell sheet).  
(1) subjecting pluripotent stem cells (the ESCs) to a myocardial derivation treatment to obtain a cell population including myocardial cells (the cardiomyocytes read on myocardial cells).
The step of mixing the cardiomyocytes with the endothelial cells and mural cells to form a mixed cell population reads on the claimed step (2) obtaining a cell population including the myocardial cells derived from the cell population obtained in the step (1) by mixing the myocardial cells with non-myocardial cells (the endothelial cells and mural cells read on non-myocardial cells).  Okano et al exemplify mixing 5.0 x 103 cardiomyocytes with 5.0 x 103 endothelial cells and mural cells, thus the mixed cell population obtained by mixing the cardiomyocytes and endothelial cells and mural cells contains 50% cardiomyocytes.  This satisfies the limitation wherein the obtained cell population is 50% to 70% myocardial cells.
The step of culturing the mixed cell population (of cardiomyocytes, endothelial cells and mural cells) reads on the claimed step (3) culturing the cell population obtained in step (2)...to form a sheet-shaped cell culture.  Okano et al does not use any ROCK inhibitor, thus the method is carried out in the absence of a ROCK inhibitor. 
Okano et al is not applied as anticipatory only because they do not specifically teach culturing the cardiomyocytes, endothelial cells and mural cells together for five days.  However, Okano et al does teach the culture period for forming the cell sheet is between 1 and 10 days (See ¶0060).  This range encompasses the period of 5 days, as required by the current claim.  The preferred culture period of 4 days (See ¶0060, 0075) is substantially close to the claimed range of 5 days.  MPEP 2144.05(I) states that in cases where the claimed range lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In the instant case, it is reasonable to conclude that selection of a culture period of 5 days would have been prima facie obvious over the teachings of Okano et al.  The duration of the culture period, from within the range taught by Okano et al, would have been a matter of routine optimization to one having ordinary skill in the art in order to order to achieve the desired result: production of a myocardial cell sheet having the desired cellular make-up.  The exact culture period required will depend on original plating density, exact temperature, technician skill, etc.  See MPEP 2144.05(II).  
Therefore, claim 5 is considered prima facie obvious over the teachings of Okano et al. 
Regarding claim 7: For the reasons discussed above under Claim Interpretation, the limitations of claim 7 do not provide meaningful limitation to the claims vis-à-vis claim 5.  Thus claim 7 is held as unpatentable for the same reasons as claim 5.
prior to mixing, purifying the myocardial cells obtained in the step (1) to enhance a purity of the myocardial cells. 

Claims 16, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al (WO 12/133945), and further evidenced by Stratman et al (Development, 2017), NCBI Gene entry for PECAM.
The teachings of Okano et al are set forth above.   
Regarding claim 16: For the same reasons as discussed with regards to claim 5 above, Okano et al is considered to at least render obvious: 
(1) subjecting pluripotent stem cells to a myocardial cell derivation treatment to obtain a cell population including myocardial cells; 
(2) obtaining a cell population including the myocardial cells derived from the cell population obtained in the step (1) by mixing the myocardial cells with non-myocardial cells, wherein a ratio of myocardial cells to a total number of cells in the cell population...is 50-70%; and 
(3) culturing the cell population obtained in the step (2) in the absence of a ROCK inhibitor for five days to form the sheet-shaped cell culture.  
Okano et al note that endothelial cells are characterized by expression of PECAM (See Okano et al ¶0049).  PECAM is synonymous with CD31 (See NCBI Gene entry for PECAM).  Thus the ECs in the mixed cell population read on CD31 positive cells.
Okano et al note that mural cells are characterized by expression of SMA (synonymous with αSMA).  Mural cells, as described by Okano et al, include a heterogeneous mix of vascular smooth muscle cells and pericytes (See, e.g. Stratman et al, Development, 2017, “Introduction” first sentence).  Thus the mural cells in the mixed cell population include αSMA positive cells. 
The remaining content of the mural cells appears to include the TE-7 positive cells.  Though neither Okano et al nor Stratman et al identify specific mural cells as being positive for TE-7, silence of a reference to a particular markers does not mean that marker is not present; marker expression profiles are inherent features of cells.  There is no requirement that a person of ordinary skill in the art recognize inherent features (such as all expressed markers of 
Regarding claim 18: For the reasons discussed above under Claim Interpretation, the limitations of claim 18 does not provide meaningful limitation to the claims vis-à-vis claim 16.  Thus claim 18 is held as unpatentable for the same reasons as claim 16.
Regarding claim 20: Following the discussion of claim 16 above, Yamashita et al further teach disposing the cardiomyocyte cell sheet onto cardiac tissue to treat heart disease, this reads on the claimed step of applying an amount of the sheet-shaped cell culture to a subject to treat a heart disease. 
Regarding claim 24: Following the discussion of claim 16 above, Okano et al teach the cardiomyocytes can be purified following their differentiation from Flk/KDR+ cells (See ¶0048, 0074).  This reads on the further step of prior to mixing, purifying the myocardial cells obtained in the step (1) to enhance a purity of the myocardial cells. 

Double Patenting: Duplicate Claim Warning
Applicant is advised that should claim 21 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
It is acknowledged that claim 23 has the additional words “prior to mixing”, but the scope of claims 21 and 23 are identical.  The step of purifying the myocardial cells obtained in the step (1) to enhance the purity must be carried out before mixing with the non-myocardial cells, otherwise one would be purifying the myocardial cells from the cell mixture obtained in step (2). 

Claim Objections
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Okano et al does teach the myocardial cells can be isolated or purified following the differentiation from Flk/KDR+ cells (See Okano et al, ¶0048), and then using the isolated or purified myocardial cells (i.e. the fraction having an enhanced purity of myocardial cells) to mix with the endothelial and mural cells.  Okano et al does not teach, nor does the prior art suggest or otherwise render obvious, removing myocardial cells for the purpose of reducing the purity of the myocardial cells provided to mix with the endothelial cells and mural cells.  As myocardial cells were desired, there is no teaching, suggestion or motivation to remove myocardial cells or otherwise reduce the purity of the myocardial cells provided for the next step.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLISON M FOX/Primary Examiner, Art Unit 1633